        Case 3:20-cv-00590-HZ          Document 26   Filed 08/16/21   Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



PEMCO MUTUAL INSURANCE                           No. 3:20-cv-00590-HZ
COMPANY,
                                                 OPINION & ORDER
                      Plaintiff,

       v.

SEAN T. FOLEY; KENDRA CASPER;
JOSEPH CASPER; and TARA CASPER,

                      Defendants.

John R. Bachofner
Jordan Ramis PC
1499 SE Tech Center Place, Suite 380
Vancouver, WA 98683

       Attorney for Plaintiff

Emily S. Miller
Miller Insurance Law LLC
521 SW Clay St
Portland, OR 97201



1 – OPINION & ORDER
         Case 3:20-cv-00590-HZ         Document 26       Filed 08/16/21      Page 2 of 11




Richard A Lee
Bodyfelt Mount, LLP
319 SW Washington Street, Suite 1200
Portland, OR 97204

       Attorneys for Defendants

HERNÁNDEZ, District Judge:

       Plaintiff Pemco Mutual Insurance Company (Pemco) brings this declaratory action

against Defendant Sean Foley.1 Plaintiff moves for summary judgment seeking a declaration that

it has no liability to Defendant for insurance benefits or a defense under any of the policies

arising from the subject accident. Defendant Foley filed a cross motion for summary judgment

asking the Court to find that liability coverage is available under Plaintiff’s Homeowner Policy

and Umbrella Policy. For the following reasons, the Court grants Plaintiff Pemco’s motion for

summary judgment and denies Defendant Foley’s cross-motion for summary judgment.

                                        BACKGROUND

       The parties have stipulated to the following facts and issues:

I.     The Accident

       Kendra Casper was driving an ATV when she collided with Sean Foley. Stipulation of

Facts ¶¶ 1–4, ECF 15. Sean Foley suffered bodily injury. Id. ¶ 8. For purposes of summary

judgment, the parties’ stipulated to Kendra Casper’s liability for the Accident. (ECF No. 15 ¶ 8.)

At the time of the Accident, Kendra was an unemancipated minor living with her parents, Joseph

and Tara Casper. Id. ¶1.




1
 Defendants Joseph, Tara, and Kendra Casper were voluntarily dismissed from this action and
agreed to be bound by the result of the action. ECF 25.


2 – OPINION & ORDER
         Case 3:20-cv-00590-HZ         Document 26        Filed 08/16/21     Page 3 of 11




       The ATV driven by Kendra Casper was a non-titled, non-registered vehicle, designed for

recreational use off public roads. Id. ¶ 5. Joseph Casper and Tara Casper owned the ATV. Id.

Kendra Casper never owned the ATV and was operating the ATV with the consent of her parents

at the time of the Accident. Id.

II.    Insurance Coverage

       A.      The Auto Policy

       The Parties agree that there is no liability coverage available for the Accident under the

Automobile Policy issued to the Caspers by Plaintiff Pemco. Id. ¶ 6.

       B.      The Homeowner Policy

       Under the Homeowner Policy, Joseph and Tara Casper were the named insureds and

Kendra Casper qualified as an insured. Id. 12.

       The Homeowner Policy contains a Motor Vehicle Liability exclusion (Homeowner MVL

Exclusion).

               A. Motor Vehicle Liability

       1. Coverages E and F do not apply to any motor vehicle liability if, at the time and
       place of an occurrence, the involved motor vehicle

               a. Is registered for use on public roads or property;

               b. Is not registered for use on public roads or property, but such registration
               is required by a law, or regulation issued by a government agency, for it to
               be used at the place of the occurrence; or

               ****

               2. If Exclusion A.1. does not apply, there is still no coverage for motor
               vehicle liability unless the motor vehicle is:

               ****
                       d. Designed for recreational use off public roads and:

                               1. Not owned by an insured; * * * *



3 – OPINION & ORDER
         Case 3:20-cv-00590-HZ         Document 26       Filed 08/16/21      Page 4 of 11




Id.; Ex. 3 at 28, ECF 1-3. The parties agree that under the Homeowner Policy the ATV is a

“motor vehicle” and the Accident qualifies as an “occurrence.” Stipulation of Facts ¶ 23–24.

       C.        The Umbrella Policy

       Under the Umbrella Policy, Joseph and Tara Casper were the named insureds and Kendra

Casper qualified as an insured. Id. ¶ 19.

       The Umbrella Policy contains a Recreational Vehicle Exclusion. Id. ¶ 21.

       "SECTION II – EXCLUSIONS

       This insurance does not apply to:

       ****
       2. Bodily injury or property damage arising out of the ownership,
       maintenance, use, loading or unloading, or entrustment to others of:

       ****
       h. A recreational vehicle, riding lawnmower, farm equipment, golf cart
       or snowmobile, except to the extent that coverage is provided by
       underlying insurance. * * * *

Id.; Ex. 4 at 10–11, ECF 1-4. The parties agree that under the term of the Umbrella Policy the

ATV was a “recreational vehicle” and the Accident qualified as an “occurrence.” Stipulation of

Facts ¶ 23–24.

                                            STANDARDS

       Summary judgment is appropriate if there is no genuine dispute as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

moving party bears the initial responsibility of informing the court of the basis of its motion, and

identifying those portions of “‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate the




4 – OPINION & ORDER
         Case 3:20-cv-00590-HZ         Document 26        Filed 08/16/21     Page 5 of 11




absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(quoting former Fed. R. Civ. P. 56(c)).

       Once the moving party meets its initial burden of demonstrating the absence of a genuine

issue of material fact, the burden then shifts to the nonmoving party to present “specific facts”

showing a “genuine issue for trial.” Fed. Trade Comm’n v. Stefanchik, 559 F.3d 924, 927–28

(9th Cir. 2009) (internal quotation marks omitted). The nonmoving party must go beyond the

pleadings and designate facts showing an issue for trial. Bias v. Moynihan, 508 F.3d 1212, 1218

(9th Cir. 2007) (citing Celotex, 477 U.S. at 324).

       The substantive law governing a claim determines whether a fact is material. Suever v.

Connell, 579 F.3d 1047, 1056 (9th Cir. 2009). The court draws inferences from the facts in the

light most favorable to the nonmoving party. Earl v. Nielsen Media Rsch., Inc., 658 F.3d 1108,

1112 (9th Cir. 2011). If the factual context makes the nonmoving party’s claim as to the

existence of a material issue of fact implausible, that party must come forward with more

persuasive evidence to support its claim than would otherwise be necessary. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                          DISCUSSION

       The issue before the Court is whether Plaintiff Pemco owes liability coverage under the

Homeowner Policy and Umbrella Policy for Kendra Casper’s liability arising out of her accident

with Sean Foley. The parties agree that this issue turns on the legal interpretation of the

Homeowner MVL Exclusion under the Homeowner Policy and the Recreational Vehicle

Exclusion under the Umbrella Policy. Stipulation of Facts ¶ 25. The parties also agree to the

following: With respect to the Homeowner Policy, if the Court finds that the ATV was “[n]ot

owned by an insured” for purposes of the Homeowner MVL Exclusion, then Defendant Sean




5 – OPINION & ORDER
         Case 3:20-cv-00590-HZ          Document 26       Filed 08/16/21      Page 6 of 11




Foley will be entitled to Summary Judgment declaring that liability coverage is available under

the Homeowner Policy. If the Court finds that the ATV was “owned by an insured” for purposes

of the Homeowner MVL Exclusion, then Plaintiff Pemco will be entitled to Summary Judgment

declaring that liability coverage is not available under the Homeowner Policy. Id. ¶ 26. With

respect to the Umbrella Policy, if the Court concludes that liability coverage is “provided by

underlying insurance” for purposes of the Recreational Vehicle Exclusion, then Defendant Sean

Foley will be entitled to Summary Judgment declaring that liability coverage is available under

the Umbrella Policy. If the Court concludes that liability coverage is not "provided by underlying

insurance" for purposes of the Umbrella ATV Exclusion, then Plaintiff Pemco will be entitled to

Summary Judgment declaring that liability coverage is not available under the Umbrella Policy.

       Insurance policy interpretation is a question of law. Groshong v. Mut. of Enumclaw Ins.

Co., 329 Or. 303, 307 (1999). The court’s task is to determine the intent of the parties “based on

the terms and conditions of the insurance policy.” Hoffman Constr. Co. of Alaska v. Fred S.

James & Co., 313 Or. 464, 469 (1992). The court applies any definitions included in the policy

and presumes that words have their plain, ordinary meanings. Tualatin Valley Haus. v. Truck Ins.

Exch., 208 Or.App. 155, 159 (2006). The analysis ends if a disputed term has “only one plausible

interpretation.” Id. at 160. If the court finds that the term is ambiguous i.e., susceptible to more

than one plausible interpretation, the court examines the disputed term in the context of the

policy as a whole. Hoffman, 313 Or. at 470. If “consideration of the policy's broader context fails

to resolve the ambiguity” the court construes the policy against the drafter. Tualatin Valley

Haus., 208 Or.App. at 160.

       The insured has the initial burden of establishing conditions of coverage, and the insurer

has the burden of establishing that the policy excludes coverage. Employers Ins. of Wausau v.




6 – OPINION & ORDER
           Case 3:20-cv-00590-HZ         Document 26       Filed 08/16/21      Page 7 of 11




Tektronix, Inc., 211 Or.App. 485, 509 (2007). Typically, the insured bears the burden of proving

an exception to an exclusion. Id. at 514.

          A.     The Homeowner MVL Exclusion

          Plaintiff argues that the use of the term “an insured” in the Homeowner MVL Exclusion

has only one plausible meaning under the express terms of the policy and in the context of the

policy. Defendant argues that the Homeowner MVL Exclusion is subject to more than one

plausible interpretation and asks the Court to consider the term “an insured” in the context of the

policy.

          As discussed above, coverage under the Homeowner Policy turns on interpreting the term

“an insured” in the Homeowner MVL Exclusion. The Court turns first to the definitions supplied

by the Homeowner Policy itself. The Homeowner Policy defines the terms “insured” and “an

insured.”

          9.     Insured means:
                 a.      You and residents of your household who are:
                         (1)     Your relatives; or
                         (2)     Other persons under the age of 21 and in the care of any
                                 person named above;
                 b.      A student enrolled in school full time, as defined by the school, who
                         was a resident of your household before moving out to attend school,
                         provided the student is under the age of:
                         (1)     24 and your relative; or
                         (2)     21 and in your care or the care of a person described in a.(1)
                                 above;
                 c.      Under Section II:
                         ****
                         (2)     With respect to a motor vehicle to which this policy applies:
                                 (a)     Persons while engaged in your employ or that of any
                                         person included in a. or b. above; or
                                 (b)     Other persons using the vehicle on an insured
                                         location with your consent.
          Under both Sections I and II, when the word “an” immediately precedes the word
          “insured,” the words “an insured” together mean one or more insureds.

Ex. 3 at 6 (underline added).



7 – OPINION & ORDER
         Case 3:20-cv-00590-HZ         Document 26       Filed 08/16/21      Page 8 of 11




       The Homeowner Policy also defines the term “you.”

       A.      In this policy, “you” and “your” refer to the named insured shown in the
               Declarations * * * *

Id. at 5. It is undisputed that Joseph and Tara Casper are the named insured on the Homeowner

Policy. Thus, because the definition of “insured” includes the word “you,” Joseph and Tara

Casper are “insureds” under the Homeowner Policy’s definitions.

       With that established, the Court turns to the Homeowner MVL Exclusion and applies the

Homeowner Policy’s definition of “an insured.” See Tualatin Valley Hous. Partners., 208 Or.

App. at 159 (finding that under Hoffman the court’s inquiry begins “with the wording of the

policy, applying any definitions that are supplied by the policy itself and otherwise presuming

that words have their plain, ordinary meanings.”). Under the Exclusion there is not coverage

unless “the motor vehicle is . . . Designed for recreational use off public roads and: (1) Not

owned by an insured” Ex. 3 at 28. The parties agree that the ATV was designed for recreational

use off public roads. Stipulation of Facts ¶ 5. By the Policy’s definition, “an insured” means one

or more insureds. Thus, there is no coverage under the Exclusion unless the vehicle is not owned

by one or more insureds. It is undisputed that the ATV in question was owned by one or more

insureds—Joseph and Tara Casper. The Court, therefore, finds that the exception to the exclusion

does not apply.

       Defendant offers an alternative interpretation and urges the Court to find that the term “an

insured” is ambiguous. Defendant argues that because the Policy does not define “an insured” to

mean any insured or all insureds, an ordinary purchaser of insurance could construe “one or more

insureds” to mean the particular insured or insureds seeking coverage. Under Defendant’s

interpretation, the exception would apply because Kendra Casper, the insured seeking coverage,

does not own the ATV.



8 – OPINION & ORDER
         Case 3:20-cv-00590-HZ           Document 26        Filed 08/16/21      Page 9 of 11




        Offering an alternative interpretation alone cannot establish an ambiguity. A term is only

ambiguous where there are two or more plausible interpretations. Defendant’s interpretation is

not plausible in the face of the express definition supplied by the Policy. Defendant’s

interpretation asks the Court to read language into the definition that it does not contain. “One or

more insureds” makes no reference to the particular person seeking coverage. See Mortg.

Bancorporation v. New Hampshire Ins. Co., 67 Or. App. 261, 264 (1984) (“It is not permissible

to apply a strained meaning to unambiguous language to create an ambiguity where none exists

so that interpretation may be indulged to extend coverage.”). Webster's Third New Int'l

Dictionary defines “any” as “one or more indiscriminately from all those of a kind.” 97

(unabridged ed 2002). Accordingly, it is reasonable to conclude that the plain and ordinary

meaning of “one or more” includes any and does not refer to a particular person. The ordinary

meaning of “one or more,” therefore, supports a finding that one or more insureds

unambiguously refers to any person who qualifies as an insured. The fact that the Policy uses the

indefinite article “an” rather than the definite article “the” bolsters this finding. See Ristine ex rel.

Ristine v. Hartford Ins. Co. of Midwest, 195 Or. App. 226, 234 (2004) (reasoning in dicta that

“[l]imiting an exclusion that, by its terms applies to ‘an insured’ or to ‘any insured’ to one—and

only one—insured would seem to conflict with its wording, which employs an indefinite

article.”). The Court finds that the ATV was “owned by an insured” for purposes of the

Homeowner MVL Exclusion. Coverage is not available under the Homeowner Policy. Plaintiff

Pemco is entitled to summary judgment on this issue.

//

//

//




9 – OPINION & ORDER
        Case 3:20-cv-00590-HZ         Document 26       Filed 08/16/21    Page 10 of 11




       B.      The Umbrella Policy

       The parties agree that coverage under the Umbrella Policy “rises and falls” with coverage

under the Homeowner Policy. Def. Mot. at 29. The Umbrella Recreational Vehicle Exclusion is

as follows:

       SECTION II - EXCLUSIONS

       This insurance does not apply to:

       ****

       2. Bodily injury or property damage arising out of the ownership, maintenance,
       use, loading or unloading, or entrustment to others of:

       ****

               h. A recreational vehicle, riding lawnmower, farm equipment, golf cart or
               snowmobile, except to the extent that coverage is provided by underlying
               insurance. * * * *

Umbrella Policy at 10–11, ¶ 2, ECF 1-4. “Underlying insurance means the insurance

policies listed in the Schedule of Your Underlying Insurance section on the

Declarations.” Id. at 8, ¶ 20. The Court concluded that coverage is not available under the

Homeowner Policy and the parties stipulated that the Auto Policy does not provide

coverage. Stipulation of Facts ¶ 6. Because coverage is not provided by the underlying

insurance the Court finds that there is no coverage under the Umbrella Policy. The Court

grants Plaintiff Pemco summary judgment on this issue.

//

//

//

//

//



10 – OPINION & ORDER
       Case 3:20-cv-00590-HZ      Document 26      Filed 08/16/21    Page 11 of 11




                                     CONCLUSION

      The Court grants Plaintiff’s motion for summary judgment [17] and denies Defendant’s

cross-motion for summary judgment [16].



      IT IS SO ORDERED.



                August 16, 2021
      DATED:_______________________.




                                                 ______________________________
                                                 MARCO A. HERNÁNDEZ
                                                 United States District Judge




11 – OPINION & ORDER
